UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-33540 (Exact name of registrant as specified in its charter) Wisconsin 39-1987014 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) N93 W14475 Whittaker Way, Menomonee Falls, WI53051 (Address of principal executive offices) (262) 253-9800 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). þYes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes o No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding as of May 15, 2014 Common Stock, $.01 par value per share ZBB Energy Corporation Form 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION (*) Page Item 1. Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets (unaudited), March 31, 2014 and June 30, 2013 1 Condensed Consolidated Statements of Operations (unaudited), Three and Nine Months Ended March 31, 2014 and 2013 2 Condensed Consolidated Statements of Comprehensive Loss (unaudited), Three and Nine Months Ended March 31, 2014 and 2013 3 Condensed Consolidated Statements of Changes in Equity (unaudited), Year ended June 30, 2013 and Nine Months Ended March 31, 2014 4 Condensed Consolidated Statements of Cash Flows (unaudited), Nine Months Ended March 31, 2014 and 2013 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II. OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults upon Senior Securities 29 Item 4. Mine Safety Disclosures 29 Item 5. Other Information 29 Item 6. Exhibits 29 Signatures 30 (*) All of the financial statements contained in this Quarterly Report are unaudited with the exception of the financial information at June 30, 2013, which has been derived from our audited financial statements at that date and should be read in conjunction therewith. Our audited financial statements as of June 30, 2013 and for the year then ended, and the notes thereto, can be found in our Annual Report on Form 10-K/A, which was filed with the Securities and Exchange Commission on September 30, 2013. ZBB ENERGY CORPORATION Condensed Consolidated Balance Sheets March 31, 2014 (Unaudited) June 30, 2013 Assets Current assets: Cash and cash equivalents $ $ Restricted cash on deposit Accounts receivable, net Inventories Prepaid expenses and other current assets Refundable income tax credit Total current assets Long-term assets: Property, plant and equipment, net Investment in investee company Intangible assets, net - Goodwill Total assets $ $ Liabilities and Equity Current liabilities: Bank loans and notes payable $ $ Accounts payable Accrued expenses Customer deposits Accrued compensation and benefits Total current liabilities Long-term liabilities: Bank loans and notes payable Total liabilities Equity Series B redeemable convertible preferred stock ($0.01 par value, $1,000 face value) 10,000,000 authorized, 2,750 and 0 shares issued and outstanding, preference in liquidation of $5,641,510 as of March 31, 2014 28 - Common stock ($0.01 par value); 150,000,000 authorized, 25,257,700 and 17,707,341 shares issued and outstanding as of March 31, 2014 and June 30, 2013 respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total ZBB Energy Corporation Equity Noncontrolling interest Total equity Total liabilities and equity $ $ See accompanying notes to condensed consolidated financial statements. 1 ZBB ENERGY CORPORATION Condensed Consolidated Statements of Operations Three months ended March 31, Nine months ended March 31, Revenues Product sales $ Engineering and development License - - Total Revenues Costs and Expenses Cost of product sales Cost of engineering and development Advanced engineering and development Selling, general, and administrative Depreciation and amortization Total Costs and Expenses Income (Loss) from Operations ) Other Income (Expense) Equity in loss of investee company ) Interest income Interest expense ) Other income (expense) - ) ) Total Other Income (Expense) Income (Loss) before provision (benefit) for Income Taxes ) Provision (benefit) for Income Taxes ) Net loss ) Net loss attributable to noncontrolling interest Net Income (Loss) Attributable to ZBB Energy Corporation ) ) ) Preferred Stock Dividend ) - ) - Net Loss Attributable to Common Shareholders $ ) $ ) $ ) $ ) Net Loss per share Basic and diluted $ ) $ ) $ ) $ ) Weighted average shares-basic and diluted See accompanying notes to condensed consolidated financial statements. 2 ZBB ENERGY CORPORATION Condensed Consolidated Statements of Comprehensive Loss Three months ended March 31, Nine months ended March 31, Net loss $ ) $ ) $ ) $ ) Foreign exchange translation adjustments ) ) ) Comprehensive loss ) Net loss attributable to noncontrolling interest Comprehensive Loss Attributable to ZBB Energy Corporation $ $ ) $ ) $ ) See accompanying notes to condensed consolidated financial statements. 3 ZBB Energy Corporation Condensed Consolidated Statements of Changes in Equity Series B Preferred Stock Common Stock Additional Paid-in Capital Accumulated Deficit Accumulated Other Comprehensive (Loss) Noncontrolling Interest Shares Amount Shares Amount Balance: July 1, 2012 - $ - $ $ $ ) $ ) $ Net loss ) ) Net translation adjustment ) Issuance of common stock, net ofcosts and underwriting fees Stock-based compensation Issuance of subsidiary shares tononcontrolling interest Balance: June 30, 2013 - - ) ) Net loss ) ) Net translation adjustment ) Issuance of common stock, net ofcosts and underwriting fees Stock-based compensation Issuance of preferred stock, net ofcosts and underwriting fees 30 Conversion of preferred stock ) (3
